Citation Nr: 0904837	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-16 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the cervical spine prior 
to December 3, 2002.

2.  Entitlement to a rating in excess of 20 percent for DDD 
of the cervical spine since December 3, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1970, with service in Vietnam from May 1968 to May 1969.

This claim is on appeal from the St. Petersburg, Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the Veteran testified at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  The Veteran was notified of this by 
correspondence dated October 2007.  In the January 2008 
informal brief presentation, the Veteran's representative 
indicated that he did not want another hearing.  

This case returns to the Board following remands to the RO in 
June 2006 and April 2008.  


FINDINGS OF FACT

1.  Prior to December 3, 2002, the Veteran's DDD of the 
cervical spine was manifested by mild limitation of motion, 
with forward flexion limited to no less than 30 degrees; it 
was not manifested by intervertebral disc syndrome that was 
moderate with recurring attacks.

2.  Since December 3, 2002, the Veteran's DDD of the cervical 
spine is manifested by mild limitation of motion, with 
forward flexion limited to no less than 30 degrees; it was 
not manifested by limitation of cervical flexion to 15 
degrees or less, favorable ankylosis of the entire cervical 
spine, or incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for DDD of the cervical spine prior to December 3, 2002, have 
not been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5290, 5293, 
(2002).

2.  The criteria for an evaluation in excess of 20 percent 
for DDD of the cervical spine since December 3, 2002, have 
not been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 
5290, 5293 (2002, 2003, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Analysis

Disability evaluations are determined by comparing a 
Veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the low rating is assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The Veteran filed his current claim in October 1989.  During 
the course of this appeal, VA promulgated new regulations for 
the evaluation of disabilities of the spine.  Effective 
September 23, 2002, VA revised the criteria for evaluating 
spinal disorders under Diagnostic Code 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54,345-54,349 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(2003).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, Plate V (depicting normal range of motion 
for the spinal segments). 

Under former Diagnostic Code 5293, a 20 percent rating was 
warranted for intervertebral disc syndrome that it moderate 
with recurring attacks.  A 40 percent rating required that 
the disability was severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  

Under the pre-amended regulations, disabilities of the 
cervical spine can be evaluated under Diagnostic Code (Code) 
5010, arthritis due to trauma, or Code 5290, limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a.  The Board 
notes that there are other diagnostic codes potentially 
applicable to the cervical spine disability.  However, there 
is no evidence of vertebral fracture (Code 5285) or ankylosis 
(Codes 5286 and 5287).  

Code 5290 provides for a 20 percent disability rating for 
moderate limitation of motion of the cervical spine and a 30 
percent disability rating for severe limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a (2002); see also 38 
C.F.R. § 4.71a, Code 5003 (degenerative arthritis is 
evaluated as limitation of motion of the affected joint).    

Under the amended version of the rating criteria, back 
disability is evaluated under Codes 5235-42.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation when 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
highest rating of 30 percent is only available when forward 
flexion of the cervical spine is 15 degrees or less, or if 
there is favorable ankylosis of the entire cervical spine.  A 
40 percent rating is assigned with evidence of unfavorable 
ankylosis of the entire cervical spine.  Finally, a 100 
percent rating is awarded for unfavorable ankylosis of the 
entire spine.  

As amended, intervertebral disc syndrome is rated under Code 
5243.  Under this code, intervertebral disc syndrome is rated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is warranted.  A maximum rating of 60 percent is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
defines an "incapacitating episode" as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Where the disability rating is at least partially based on 
limitation of motion of the affected area, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Evaluation Prior to December 3, 2002

In April 2008, the RO assigned an effective date of October 
6, 1989, (the date of receipt of his original claim for 
service connection) for the Veteran's 10 percent rating.  In 
the decision, a 20 percent evaluation was assigned from 
December 3, 2002, the date that the evidence of record 
revealed forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees.  The 10 percent 
evaluation was initially rated under the pre-amended Code 
5293, intervertebral disc syndrome, and Code 5290, of motion 
of the cervical spine.  However, both ratings now appear to 
be assigned under the amended Code 5242, degenerative 
arthritis of the spine.  The Board will first consider the 
propriety of the 10 percent evaluation for the time period 
from October 6, 1989, to December 3, 2002, under the pre-
amended regulations, which were the only regulations in 
effect during this time.

Private and VA treatment records, dated since October 1989, 
show that the Veteran was seen on numerous occasions for 
various complaints related to his cervical spine condition. 

An October 1989 private X-ray report diagnosed him with 
degenerative changes to include significant disc degeneration 
at C-5/6 with early hypertrophic arthritis of the 
uncovertebral joints.  There was also minimal neural canal 
compromise results at the C-5/6 level bilaterally as well as 
hypolordosis of the cervical curve with slight reversal and 
minimal right scoliosis.  

He was afforded a VA orthopedic examination in June 1991, at 
which time he was diagnosed with osteoarthritis, to rule out 
discogenic disease of the cervical vertebra.  Although 
lateral flexion of the cervical vertebra was limited to 30 
degrees, forward flexion, backward extension, and rotation 
were normal.  Grossly, no pathology could be noted.  The 
Veteran complained of neck pain.  

In a March 2003 letter, the Veteran's private chiropractor 
indicated that suffered a significant flare-up of his back 
condition from July 20, 2001, to September 28, 2001, which 
rendered him unemployable during that time period.  However, 
the chiropractor did not specify whether this flare-up 
involved the cervical or lumbar spine.  

VA treatment notes dated in August 2001 indicate arthritis 
and muscle pains.  His back at this time was normal to 
inspection, with range of motion normal to flexion and 
extension.  

A November 2001 letter from the Veteran's private 
chiropractor indicated that active testing of the cervical 
region revealed flexion to 49 degrees, extension to 64 
degrees, right lateral flexion to 50 degrees, left lateral 
flexion to 48 degrees, right rotation to 66 degrees, and left 
rotation to 72 degrees.  The chiropractor diagnosed him with 
cervical disc displacement with associated myofascial pain 
syndrome complicated by cervical sprain/strain.  

The Veteran was afforded a VA general examination in October 
2002.  Although range of motion testing for the cervical 
spine was not conducted at this time, the Veteran complained 
of daily pain in his neck, back, and hips, exacerbated by 
physical labor.  

Considering the aforementioned evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted for 
the period prior to December 3, 2002.  Specifically, there is 
no medical evidence demonstrating intervertebral disc 
syndrome that is moderate with recurring attacks or moderate 
limitation of motion of the cervical spine.  At its worst, 
cervical flexion was limited to 30 degrees, which would be 
considered a mild impairment.  As such, the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 10 percent for this period.  

Evaluation since December 3, 2002

As discussed above, the Veteran's evaluation for DDD of the 
cervical spine was increased to 20 percent on December 3, 
2002, based on the findings of a December 2002 VA spine 
examination.  As such, the Board will now consider whether an 
evaluation in excess of 20 percent is warranted since 
December 3, 2002.  

At the time of his December 2002 VA spine examination, the 
Veteran was diagnosed with cervical DDD with neuroforaminal 
encroachment at C5-C6 with secondary muscle spasms.  
Examination of the posterior cervical spine revealed mild to 
moderate tenderness at the C4/5 level on the right.  Range of 
motion testing revealed flexion limited to 30 degrees, 
extension limited to 25 degrees, left lateral flexion limited 
to 25 degrees, right lateral flexion limited to 35 degrees, 
left rotation limited to 45 degrees, and right rotation 
limited to 50 degrees.  These range of motion findings were 
done with consideration of pain, fatigue, weakness, lack of 
endurance, incoordination, and repetition.  There was no 
definite weakness of the right forearms or hand and finger 
muscles.  The Veteran again complained of cervical pain and 
symptomatology exacerbated by physical labor on a daily 
basis.  

August 2003 magnetic resonance imaging (MRI) of the cervical 
spine revealed moderate loss of height and diffuse annular 
bulge of the C5-C6 disks, consistent with moderate 
degenerative discogenic disease with bilateral mild to 
moderate neural foraminal stenosis.

In July 2006, the Veteran was afforded a VA neurological 
examination, which diagnosed him with DDD of the cervical 
spine.  Range of motion testing revealed flexion to 90 
degrees; extension to 40 degrees; lateral flexion to 45 
degrees, bilaterally; and lateral rotation to 75 degrees, 
bilaterally.  Neurological examination revealed carpal tunnel 
syndrome of the bilateral upper extremities, but no evidence 
of sensory neuropathy associated with his DDD of the cervical 
spine.  

September 2006 VA radiology tests revealed chronic DDD with 
narrowed disc space and desiccation associated with 
osteophytes on the posterior aspect of the C5-C6 level which 
caused minimal bilateral nerve root compression.  

He was afforded his most recent VA spine examination in March 
2007, at which time he was found to have no spasm, atrophy, 
guarding, pain with motion, or tenderness associated with the 
muscles of the cervical spine.  The reflex examination of his 
upper extremities was within normal limits.  Range of motion 
testing revealed flexion to 45 degrees; extension to 45 
degrees; lateral flexion to 45 degrees, bilaterally; and 
lateral rotation to 80 degrees, bilaterally.  

Considering the aforementioned evidence, the Board finds that 
an evaluation in excess of 20 percent is not warranted for 
the period since December 3, 2002.  There is no medical 
evidence demonstrating severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  
Furthermore, there is no evidence of severe limitation of 
motion of the cervical spine.  With respect to the amended 
spine and disc regulations, there is no indication of 
limitation of cervical flexion to 15 degrees or less, 
favorable ankylosis of the entire cervical spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  At 
its worst, cervical flexion was limited to 30 degrees.  As 
such, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent for this 
period.  

The Duty to Notify and Duty to Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The Veteran submitted 
private medical records as well as personal statements and 
statements from his private chiropractors, and was provided 
an opportunity to set forth his contentions during a hearing 
before a Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examinations in June 1991, October 2002, December 2002, July 
2006, and March 2007.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for DDD of 
the cervical spine prior to December 3, 2002, is denied.

Entitlement to a rating in excess of 20 percent for DDD of 
the cervical spine since December 3, 2002, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


